UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5877 Dreyfus Strategic Municipal Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 5/31/15 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Strategic Municipal Bond Fund, Inc. SEMIANNUAL REPORT May 31, 2015 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Statement of Investments 22 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Cash Flows 25 Statement of Changes in Net Assets 26 Financial Highlights 28 Notes to Financial Statements 41 Officers and Directors FOR MORE INFORMATION Back Cover Dreyfus Strategic Municipal Bond Fund, Inc. The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Strategic Municipal Bond Fund, Inc., covering the six-month period from December 1, 2014, through May 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Municipal bonds produced modestly positive total returns over the reporting period, on average. Developments in overseas markets — including ongoing deflationary pressures and economic concerns in Europe, Japan, and China — sparked a flight to quality among global investors, who turned away from foreign sovereign bonds in favor of U.S. assets. In addition, aggressively accommodative monetary policies in Europe and Japan made yields of U.S. fixed-income securities relatively attractive. Consequently, intensifying demand put downward pressure on U.S. bond yields, including municipal bonds, over much of the reporting period. This trend reversed over the reporting period’s second half, erasing previous gains when the supply of newly issued municipal bond increased substantially in the low interest rate environment. We remain optimistic regarding the long-term outlook for the U.S. economy generally and municipal bonds in particular. We believe labor markets have continued to strengthen, oil prices have risen from previous lows, and foreign currency exchange rates have become less volatile. Meanwhile, credit conditions appear to have continued to improve for most states and municipalities, and demand remains strong from investors seeking tax-advantaged investment income.As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation June 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2014, through May 31, 2015, as provided by Daniel Barton and Jeffrey Burger, Portfolio Managers Fund and Market Performance Overview For the six-month period ended May 31, 2015, Dreyfus Strategic Municipal Bond Fund achieved a total return of 2.53% on a net-asset-value basis. 1 Over the same period, the fund provided aggregate income dividends of $0.249 per share, which reflects an annualized distribution rate of 6.28%. 2 Municipal bonds generally produced flat returns over the reporting period, as early gains were balanced by subsequent declines stemming from rising long-term interest rates and changing supply-and-demand dynamics.The fund’s results were supported by its constructive interest rate and security selection strategies. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal income tax to the extent believed by Dreyfus to be consistent with the preservation of capital. In pursuing this goal, the fund invests at least 80% of its assets in municipal bonds. Under normal market conditions, the weighted average maturity of the fund’s portfolio is expected to exceed 10 years. Under normal market conditions, the fund invests at least 80% of its net assets in municipal bonds considered investment grade or the unrated equivalent as determined by Dreyfus. The fund also has issued auction-rate preferred stock (ARPS), a percentage of which remains outstanding from its initial public offering, and has invested the proceeds in a manner consistent with its investment objective.This, along with the fund’s participation in secondary inverse floater structures, has the effect of “leveraging” the portfolio, which can magnify gain and loss potential depending on market conditions. Over time, many of the fund’s older, higher yielding bonds have matured or were redeemed by their issuers.We have attempted to replace those bonds with investments consistent with the fund’s investment policies. We have also sought to upgrade the fund with newly issued bonds that, in our opinion, have better structural or income characteristics than existing holdings.When such opportunities arise, we usually look to sell bonds that are close to their optional redemption date or maturity. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Fluctuating Interest Rates Sparked Market Volatility Over the final months of 2014, global investors seeking more competitive yields than were available in overseas markets flocked to higher yielding investments in the United States, and the resulting supply-and-demand imbalance put downward pressure on U.S. bond yields.This trend began to reverse in early 2015, when longer term interest rates drifted higher amid stronger-than-expected employment data and expectations of short-term rate hikes later this year. An economic soft patch during the winter caused yields to moderate temporarily, but longer term interest rates resumed their climb when economic growth re-accelerated in the spring, resulting in generally flat market returns for the reporting period overall. Likewise, in the wake of more favorable supply-and-demand dynamics during 2014, issuance volumes climbed over the first five months of 2015 as issuers rushed to refinance existing debt before expected increases in interest rates. Underlying credit conditions have improved for most municipal bond issuers as tax revenues have climbed beyond pre-recession levels for many state and local governments. However, isolated credit problems have persisted for Puerto Rico and—in the wake of a recent court ruling against pension reform legislation—Illinois and other states with high levels of unfunded pension liabilities. Various Strategies Bolstered Fund Results The fund’s focus on longer maturities captured the benefits of falling long-term interest rates and narrowing yield differences along the market’s maturity spectrum early in the reporting period.The positive impact of this strategy was further magnified by the fund’s leveraging strategy.While rates rose during the spring of 2015, they were not sufficient to fully offset previous gains. Our security selection strategy also proved beneficial, as we maintained overweighted exposure to revenue-backed bonds rated BBB and lower and an underweighted position in lower yielding general obligation and escrowed bonds. The fund achieved especially strong results from revenue bonds backed by hospitals, industrial development projects, airlines, and the states’ settlement of litigation with U.S. tobacco companies. In contrast, laggards for the reporting period included higher quality bonds from public power utilities and providers of essential municipal services, such as sewer 4 districts and water facilities.The fund held no exposure to troubled Puerto Rico bonds, but one Chicago holding was hurt by a credit-rating downgrade after the adverse court ruling in Illinois. Adjusting to Changing Market Conditions The U.S. economic recovery has gained traction, municipal bond issuance volumes have increased, and investors expect higher short-term interest rates later this year. Therefore, we currently expect bouts of heightened market volatility, and we are prepared to adjust the fund’s interest rate positioning over the near term. We are more optimistic regarding the market’s longer term prospects in light of robust investor demand and improving credit fundamentals, and we have retained the fund’s emphasis on revenue bonds with strong income characteristics. June 15, 2015 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. The use of leverage may magnify the fund’s gains or losses. For derivatives with a leveraging component, adverse changes in the value or level of the underlying asset can result in a loss that is much greater than the original investment in the derivative. 1 Total return includes reinvestment of dividends and any capital gains paid, based upon net asset value per share. Past performance is no guarantee of future results. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through November 30, 2015, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 Annualized distribution rate per share is based upon dividends per share paid from net investment income during the period, annualized, divided by the market price per share at the end of the period, adjusted for any capital gain distributions. The Fund 5 STATEMENT OF INVESTMENTS May 31, 2015 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments—145.1% Rate (%) Date Amount ($) Value ($) Alabama—2.2% Jefferson County, Limited Obligation School Warrants 5.25 1/1/17 2,000,000 a 2,020,020 Jefferson County, Limited Obligation School Warrants 5.25 1/1/19 2,150,000 a 2,171,521 Jefferson County, Limited Obligation School Warrants 5.00 1/1/24 1,000,000 a 1,010,010 Jefferson County, Sewer Revenue Warrants 0/7.75 10/1/46 6,000,000 b 3,886,020 Alaska—1.6% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 8,465,000 6,650,104 Arizona—6.1% Barclays Capital Municipal Trust Receipts (Series 21 W) Recourse (Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue) 5.00 1/1/38 13,198,367 c,d 14,300,105 Phoenix Industrial Development Authority, Education Facility Revenue (BASIS Schools, Inc. Projects) 5.00 7/1/45 1,000,000 a,d 1,002,310 Phoenix Industrial Development Authority, Education Facility Revenue (Legacy Traditional Schools Projects) 5.00 7/1/45 1,300,000 a,d 1,285,973 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.50 7/1/26 4,000,000 a 3,970,320 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 4,550,000 5,083,669 6 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California—17.5% Barclays Capital Municipal Trust Receipts (Series 80 W) Recourse (Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport)) 5.00 5/15/31 5,247,500 c,d 6,015,365 California, GO (Various Purpose) 5.75 4/1/31 7,800,000 8,990,982 California, GO (Various Purpose) 6.00 3/1/33 2,250,000 2,729,137 California, GO (Various Purpose) 6.50 4/1/33 5,000,000 5,989,150 California, GO (Various Purpose) 6.00 11/1/35 5,000,000 6,004,300 California Statewide Communities Development Authority, Revenue (Front Porch Communities and Services Project) 5.13 4/1/37 4,975,000 d 5,124,250 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/47 5,000,000 4,290,050 JPMorgan Chase Putters/Drivers Trust (Series 4361) Non-recourse (Los Angeles Department of Water and Power, Water System Revenue) 5.00 7/1/20 5,000,000 c,d 5,582,750 JPMorgan Chase Putters/Drivers Trust (Series 4414) Non-recourse (Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport)) 5.00 5/15/21 6,000,000 c,d 6,629,340 JPMorgan Chase Putters/Drivers Trust (Series 4421) Non-recourse (The Regents of the University of California, General Revenue) 5.00 5/15/21 6,250,000 a,c,d 7,077,313 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Sacramento County, Airport System Subordinate and Passenger Facility Charges Grant Revenue 6.00 7/1/35 4,000,000 4,522,520 San Buenaventura, Revenue (Community Memorial Health System) 7.50 12/1/41 1,500,000 1,829,310 Santa Margarita/Dana Point Authority, Revenue (Santa Margarita Water District Improvement Districts Numbers 2,3 and 4) 5.13 8/1/38 5,000,000 5,543,650 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.88 1/1/29 2,000,000 2,319,040 Colorado—1.3% JPMorgan Chase Putters/Drivers Trust (Series 4386) Non-recourse (Board of Governors of the Colorado State University, System Enterprise Revenue) 5.00 3/1/20 4,950,000 a,c,d 5,490,392 Connecticut—1.2% Connecticut Resources Recovery Authority, Special Obligation Revenue (American REF-FUEL Company of Southeastern Connecticut Project) 6.45 11/15/22 4,985,000 4,994,721 District of Columbia—4.0% RIB Floater Trust (Barclays Bank PLC) (Series 15 U) Recourse (District of Columbia, Income Tax Secured Revenue) 5.00 12/1/35 14,828,227 c,d 16,843,179 Florida—5.9% Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/25 1,500,000 1,744,740 Davie, Educational Facilities Revenue (Nova Southeastern University Project) 6.00 4/1/42 2,000,000 a 2,288,460 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Mid-Bay Bridge Authority, Springing Lien Revenue (Prerefunded) 7.25 10/1/21 5,000,000 e 6,548,350 Palm Beach County Health Facilities Authority, Retirement Community Revenue (Adult Communities Total Services, Inc. Retirement— Life Communities, Inc. Obligated Group) 5.50 11/15/33 6,825,000 7,446,689 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 6.00 8/1/45 3,500,000 3,899,105 South Lake County Hospital District, Revenue (South Lake Hospital, Inc.) 6.25 4/1/39 2,500,000 2,761,375 Georgia—4.1% Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 1,000,000 1,126,560 Atlanta, Water and Wastewater Revenue (Prerefunded) 6.00 11/1/19 4,865,000 e 5,830,070 Atlanta Development Authority, Senior Lien Revenue (New Downtown Atlanta Stadium Project) 5.25 7/1/40 1,000,000 1,135,800 Augusta, Airport Revenue 5.45 1/1/31 2,455,000 2,457,553 RIB Floater Trust (Barclays Bank PLC) (Series 20 U) Recourse (Private Colleges and Universities Authority, Revenue (Emory University)) 5.00 10/1/43 6,000,000 a,c,d 6,705,540 Hawaii—1.2% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawai’i Pacific Health Obligated Group) 5.63 7/1/30 2,500,000 2,841,625 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Hawaii (continued) Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawaiian Electric Company, Inc. and Subsidiary Projects) 6.50 7/1/39 2,000,000 2,301,080 Idaho—.0% Idaho Housing and Finance Association, SFMR (Collateralized; FNMA) 6.35 1/1/30 125,000 125,246 Illinois—2.9% Chicago, General Airport Third Lien Revenue (Chicago O’Hare International Airport) 5.63 1/1/35 3,000,000 3,393,120 Chicago, GO 5.00 1/1/24 2,000,000 2,008,820 Chicago, GO (Project and Refunding Series) 5.00 1/1/36 2,500,000 2,376,525 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 3,600,000 4,254,372 Iowa—1.8% Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.25 12/1/25 5,125,000 5,712,018 Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 5.60 6/1/34 2,000,000 1,905,660 Kentucky—.3% Louisville/Jefferson County Metro Government, Health Facilities Revenue (Jewish Hospital and Saint Mary’s HealthCare, Inc. Project) (Prerefunded) 6.13 2/1/18 1,000,000 e 1,134,680 Louisiana—1.2% Lakeshore Villages Master Community Development District, Special Assessment Revenue 5.25 7/1/17 1,987,000 f 695,669 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Louisiana (continued) Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 4,000,000 4,444,960 Maine—.6% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 2,000,000 2,421,780 Maryland—1.1% JPMorgan Chase Putters/Drivers Trust (Series 4422) Non-recourse (Mayor and City Council of Baltimore, Project Revenue (Water Projects)) 5.00 7/1/21 4,000,000 c,d 4,462,080 Massachusetts—12.7% Barclays Capital Municipal Trust Receipts (Series 15 W) Recourse (Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue)) 5.00 7/1/38 10,200,000 a,c,d 11,102,292 JPMorgan Chase Putters/Drivers Trust (Series 3840) Non-recourse (Massachusetts Development Finance Agency, Revenue (Harvard University Issue)) 5.25 8/1/18 10,000,000 a,c,d 11,719,100 JPMorgan Chase Putters/Drivers Trust (Series 3898) Non-recourse (Massachusetts, Consolidated Loan) 5.00 4/1/19 6,400,000 c,d 7,467,520 JPMorgan Chase Putters/Drivers Trust (Series 4395) Non-recourse (University of Massachusetts Building Authority, Project and Refunding Revenue) 5.00 5/1/21 7,406,665 a,c,d 8,196,349 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 7.25 1/1/32 2,500,000 2,988,175 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.25 7/1/30 5,000,000 a 5,806,800 Massachusetts Housing Finance Agency, Housing Revenue 7.00 12/1/38 4,575,000 4,977,646 Massachusetts Housing Finance Agency, SFHR 5.00 12/1/31 940,000 944,465 Michigan—5.2% Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/31 3,780,000 4,005,401 Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/36 3,290,000 3,458,876 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.00 7/1/35 2,000,000 2,004,360 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/36 1,000,000 1,072,390 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 2,395,000 2,382,738 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) (Prerefunded) 8.00 9/1/18 5,000,000 e 6,098,000 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/34 2,450,000 2,494,786 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey—2.9% New Jersey Economic Development Authority, School Facilities Construction Revenue 5.50 12/15/29 5,000,000 a 5,245,050 New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey—American Water Company, Inc. Project) 5.70 10/1/39 3,000,000 3,424,530 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 1,000,000 1,002,090 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.63 6/1/26 1,600,000 1,548,368 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/41 1,000,000 769,050 New Mexico—1.3% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 5.90 6/1/40 5,000,000 5,551,450 New York—19.5% Austin Trust (Series 1107) Non-recourse (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 6.00 9/15/28 10,000,000 c,d 11,192,200 Barclays Capital Municipal Trust Receipts (Series 7 B) Recourse (New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue) 5.50 11/1/27 5,000,000 c,d 5,969,550 Barclays Capital Municipal Trust Receipts (Series 11 B) Recourse (New York City Transitional Finance Authority, Future Tax Secured Revenue) 5.00 5/1/30 4,488,203 c,d 5,056,345 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) JPMorgan Chase Putters/Drivers Trust (Series 3857) Non-recourse (New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue) 5.25 11/1/18 5,000,000 c,d 5,956,000 Long Island Power Authority, Electric System General Revenue 6.25 4/1/33 3,000,000 3,476,340 Metropolitan Transportation Authority, Transportation Revenue 6.25 11/15/23 9,425,000 11,044,403 New York City Educational Construction Fund, Revenue 6.50 4/1/28 2,785,000 a 3,426,163 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 7.75 8/1/31 5,000,000 5,396,600 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 4,000,000 d 4,096,880 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/32 3,500,000 4,009,740 Niagara Area Development Corporation, Solid Waste Disposal Facility Revenue (Covanta Energy Project) 5.25 11/1/42 2,000,000 d 2,069,820 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) 6.00 12/1/36 4,710,000 5,529,163 RIB Floater Trust (Barclays Bank PLC) (Series 16 U) Recourse (New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue) 5.00 6/15/44 12,600,000 c,d 13,980,456 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) North Carolina—2.6% Barclays Capital Municipal Trust Receipts (Series 31 W) Recourse (North Carolina Medical Care Commission, Health Care Facilities Revenue (Duke University Health System)) 5.00 6/1/42 10,000,000 c,d 10,996,300 Ohio—6.0% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.88 6/1/30 2,000,000 1,689,520 Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 6.50 6/1/47 7,800,000 6,841,614 Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 3,000,000 3,383,880 Ohio Air Quality Development Authority, Air Quality Revenue (Ohio Valley Electric Corporation Project) 5.63 10/1/19 4,200,000 4,692,324 Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.63 2/1/36 2,530,000 d 2,458,553 Southeastern Ohio Port Authority, Hospital Facilities Improvement Revenue (Memorial Health System Obligated Group Project) 6.00 12/1/42 2,000,000 2,152,360 Southeastern Ohio Port Authority, Hospital Facilities Improvement Revenue (Memorial Health System Obligated Group Project) 5.00 12/1/43 1,000,000 1,011,310 Toledo-Lucas County Port Authority, Special Assessment Revenue (Crocker Park Public Improvement Project) 5.38 12/1/35 3,000,000 3,011,640 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Oregon—.4% Warm Springs Reservation Confederated Tribes, Hydroelectric Revenue (Pelton Round Butte Project) 6.38 11/1/33 1,500,000 1,659,675 Pennsylvania—3.0% JPMorgan Chase Putters/Drivers Trust (Series 3916) Non-recourse (Geisinger Authority, Health System Revenue (Geisinger Health System)) 5.13 6/1/35 3,000,000 c,d 3,301,200 Montgomery County Industrial Development Authority, Revenue (Whitemarsh Continuing Care Retirement Community Project) 5.25 1/1/40 3,500,000 3,537,940 Philadelphia, GO 6.50 8/1/41 4,700,000 5,616,688 Rhode Island—1.4% Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue (Lifespan Obligated Group Issue) (Insured; Assured Guaranty Corp.) 7.00 5/15/39 5,000,000 5,882,700 South Carolina—2.7% JPMorgan Chase Putters/Drivers Trust (Series 4379) Non-recourse (South Carolina Public Service Authority, Revenue Obligations (Santee Cooper)) 5.13 6/1/37 10,200,000 c,d 11,294,052 Tennessee—2.3% JPMorgan Chase Putters/Drivers Trust (Series 4416) Non-recourse (Metropolitan Government of Nashville and Davidson County, Water and Sewer Revenue) 5.00 7/1/21 3,000,000 c,d 3,375,270 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Tennessee (continued) Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) 5.50 10/1/29 2,500,000 a 2,893,975 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) 5.50 10/1/34 3,000,000 a 3,462,240 Texas—21.9% Barclays Capital Municipal Trust Receipts (Series 28 W) Recourse (Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program)) 5.00 8/15/40 9,997,299 a,c,d 11,270,049 Barclays Capital Municipal Trust Receipts (Series 39 W) Recourse (Texas A&M University System Board of Regents, Financing System Revenue) 5.00 5/15/39 13,160,000 a,c,d 14,952,787 Clifton Higher Education Finance Corporation, Education Revenue (Uplift Education) 4.50 12/1/44 2,500,000 a 2,412,875 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) (Prerefunded) 7.25 12/1/18 7,290,000 e 8,792,104 Harris County-Houston Sports Authority, Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/15/51 7,500,000 g 1,289,700 Houston, Airport System Special Facilities Revenue (United Airlines, Inc. Terminal E Project) 4.75 7/1/24 2,000,000 2,172,200 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Houston, Combined Utility System First Lien Revenue (Insured; Assured Guaranty Corp.) 6.00 11/15/36 5,000,000 5,905,300 JPMorgan Chase Putters/Drivers Trust (Series 4356) Non-recourse (San Antonio, Electric and Gas Systems Junior Lien Revenue) 5.00 2/1/21 12,450,000 c,d 13,705,209 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company—Love Field Modernization Program Project) 5.00 11/1/28 1,000,000 1,116,310 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 14,705,000 16,301,816 North Texas Tollway Authority, Second Tier System Revenue (Prerefunded) 5.75 1/1/18 6,650,000 e 7,443,411 Texas Department of Housing and Community Affairs, Home Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 13.34 7/2/24 250,000 h 264,530 Texas Transportation Commission, Central Texas Turnpike System Second Tier Revenue 5.00 8/15/42 5,000,000 5,334,100 Vermont—.7% Burlington, Airport Revenue 3.50 7/1/18 3,010,000 3,036,307 Virginia—3.5% Chesterfield County Economic Development Authority, Retirement Facilities First Mortgage Revenue (Brandermill Woods Project) 5.13 1/1/43 1,000,000 1,027,080 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Virginia (continued) Henrico County Industrial Development Authority, Revenue (Bon Secours Health System, Inc.) (Insured; Assured Guaranty Municipal Corp.) 11.24 8/23/27 6,600,000 h 8,091,336 Virginia College Building Authority, Educational Facilities Revenue (Marymount University Project) 5.00 7/1/45 2,110,000 a 2,228,012 Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.75 7/1/38 3,000,000 3,465,270 Washington—4.0% Barclays Capital Municipal Trust Receipts (Series 27 B) Recourse (King County, Sewer Revenue) 5.00 1/1/29 8,577,246 c,d 9,769,223 Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) (Prerefunded) 6.25 8/1/18 5,975,000 e 6,928,849 West Virginia—1.4% The County Commission of Harrison County, SWDR (Allegheny Energy Supply Company, LLC Harrison Station Project) 5.50 10/15/37 5,670,000 5,964,727 U.S. Related—.6% Puerto Rico Commonwealth, Public Improvement GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/35 2,500,000 2,492,050 Total Long-Term Municipal Investments (cost $548,941,176) The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Municipal Coupon Maturity Principal Investment—.2% Rate (%) Date Amount ($) Value ($) California; California Infrastructure and Economic Development Bank, Revenue, Refunding (Los Angeles County Museum of Natural History Foundation) (LOC; Wells Fargo Bank) (cost $1,000,000) 0.08 6/1/15 1,000,000 i Total Investments (cost $549,941,176) % Liabilities, Less Cash and Receivables %) ) Preferred Stock, at redemption value %) ) Net Assets Applicable to Common Shareholders % a At May 31, 2015, the fund had $115,737,551 or 27.7% of net assets applicable to Common Shareholders invested in securities whose payment of principal and interest is dependent upon revenues generated from education. b Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. c Collateral for floating rate borrowings. d Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At May 31, 2015, these securities were valued at $248,447,752 or 59.5% of net assets applicable to Common Shareholders. e These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. f Non-income producing—security in default. g Security issued with a zero coupon. Income is recognized through the accretion of discount. h Inverse floater security—the interest rate is subject to change periodically. Rate shown is the interest rate in effect at May 31, 2015. i Variable rate demand note—rate shown is the interest rate in effect at May 31, 2015. Maturity date represents the next demand date, or the ultimate maturity date if earlier. Portfolio Summary (Unaudited) † Value (%) Value (%) Education 27.7 Resource Recovery 3.2 Transportation Services 22.3 Industrial 3.0 Health Care 16.0 Pollution Control 2.9 Special Tax 15.9 City 2.4 Utility-Electric 14.2 Housing 1.5 Utility-Water and Sewer 12.2 County .4 Prerefunded 8.7 Other 5.4 State/Territory 5.7 Asset-Backed 3.8 † Based on net assets applicable to Common Shareholders. 20 Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option PUTTERS Puttable Tax-Exempt Receipts Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York SPEARS Short Puttable Exempt Mortgage Agency Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance See notes to financial statements. The Fund 21 STATEMENT OF ASSETS AND LIABILITIES May 31, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 549,941,176 607,064,960 Cash 269,818 Interest receivable 9,208,347 Prepaid expenses 33,578 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(b) 283,647 Payable for floating rate notes issued—Note 3 103,468,507 Payable for investment securities purchased 1,719,615 Interest and expense payable related to floating rate notes issued—Note 3 182,069 Commissions payable—Note 1 14,380 Dividends payable to Preferred Shareholders 2,894 Accrued expenses 120,284 Auction Preferred Stock, Series A, B and C, par value $.001 per share (3,720 shares issued and outstanding at $25,000 per share liquidation value)—Note 1 Net Assets applicable to Common Shareholders ($) Composition of Net Assets ($): Common Stock, par value, $.001 per share (49,082,366 shares issued and outstanding) 49,082 Paid-in capital 418,710,223 Accumulated undistributed investment income—net 2,430,568 Accumulated net realized gain (loss) on investments (60,528,350 ) Accumulated net unrealized appreciation (depreciation) on investments 57,123,784 Net Assets applicable to Common Shareholders ($) Shares Outstanding (110 million shares of $.001 par value authorized) 49,082,366 Net Asset Value, per share of Common Stock ($) See notes to financial statements. 22 STATEMENT OF OPERATIONS Six Months Ended May 31, 2015 (Unaudited) Investment Income ($): Interest Income Expenses: Investment advisory fee—Note 2(a) 1,288,936 Adminstration fee—Note 2(a) 644,468 Interest and expense related to floating rate notes issued—Note 3 292,242 Commission fees—Note 1 81,406 Professional fees 54,687 Directors’ fees and expenses—Note 2(c) 28,563 Registration fees 22,815 Shareholders’ reports 21,893 Shareholder servicing costs 9,172 Miscellaneous 29,055 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (257,787 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 3 ($): Net realized gain (loss) on investments 3,242,909 Net unrealized appreciation (depreciation) on investments (6,095,643 ) Net Realized and Unrealized Gain (Loss) on Investments ) Dividends to Preferred Shareholders ) Net Increase in Net Assets Applicable to Common Shareholders Resulting from Operations See notes to financial statements. The Fund 23 STATEMENT OF CASH FLOWS Six Months Ended May 31, 2015 (Unaudited) Cash Flows from Operating Activities ($): Interest received 15,110,808 Operating expenses paid (1,910,299 ) Dividends paid to Preferred Shareholders (56,457 ) Purchases of portfolio securities (38,922,604 ) Proceeds from sales of portfolio securities 39,395,490 Net Cash Provided by Operating Activities Cash Flows from Financing Activities ($): Dividends paid to Common Shareholders (12,221,510 ) Interest and expense related to floating rate notes issued paid (329,233 ) Net Cash Used in Financing Activities ) Increase in cash 1,066,195 Cash overdraft beginning of period (796,377 ) Cash at end of period Reconciliation of Net Increase in Net Assets Applicable to Common Shareholders Resulting from Operations to Net Cash Provided by Operating Activities ($): Net Increase in Net Assets Applicable to Common Shareholders Resulting From Operations 9,571,476 Adjustments to reconcile net increase in net assets applicable to common shareholders resulting from operations to net cash provided by operating activities ($): Increase in investments in securities, at cost (4,489,637 ) Increase in payable for investment securities purchased 1,719,615 Increase in interest receivable (79,988 ) Increase in commissions payable and accrued expenses 30,880 Increase in prepaid expenses (25,775 ) Increase in Due to The Dreyfus Corporation and affiliates 7,804 Increase in dividends payable to Preferred Shareholders 1,493 Interest and expense related to floating rate notes issued 292,242 Net unrealized depreciation on investments 6,095,643 Net amortization of premiums on investments 493,185 Net Cash Provided by Operating Activities See notes to financial statements. 24 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2015 Year Ended (Unaudited) November 30, 2014 Operations ($): Investment income—net 12,482,160 25,582,261 Net realized gain (loss) on investments 3,242,909 (8,612,528 ) Net unrealized appreciation (depreciation) on investments (6,095,643 ) 41,849,729 Dividends to Preferred Shareholders (57,950 ) (99,443 ) Net Increase (Decrease) in Net Assets Applicable to Common Shareholders Resulting from Operations Dividends to Common Shareholders from ($): Investment income—net ) ) Total Increase (Decrease) in Net Assets Applicable to Common Shareholders ) Net Assets Applicable to Common Shareholders($): Beginning of Period 420,435,341 389,692,272 End of Period Undistributed investment income—net 2,430,568 2,227,868 See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and dis-tributions.These figures have been derived from the fund’s financial statements and, with respect to common stock, market price data for the fund’s common shares. Six Months Ended May 31, 2015 Year Ended November 30, (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 8.57 7.94 9.30 8.10 7.87 7.93 Investment Operations: Investment income—net a .25 .52 .53 .55 .57 .59 Net realized and unrealized gain (loss) on investments (.06 ) .68 (1.31 ) 1.23 .24 (.10 ) Dividends to Preferred Shareholders from investment income—net (.00 ) b (.00 ) b (.01 ) (.01 ) (.01 ) (.01 ) Total from Investment Operations .19 1.20 (.79 ) 1.77 .80 .48 Distributions to Common Shareholders: Dividends from investment income—net (.25 ) (.57 ) (.57 ) (.57 ) (.57 ) (.54 ) Net asset value, end of period 8.51 8.57 7.94 9.30 8.10 7.87 Market value, end of period 7.93 7.88 7.31 9.79 8.39 7.94 Total Return (%) c 3.79 d 15.77 (20.01 ) 24.46 13.67 11.95 26 Six Months Ended May 31, 2015 Year Ended November 30, (Unaudited) 2014 2013 2012 2011 2010 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets applicable to Common Stock e 1.17 f 1.21 1.24 1.23 1.30 1.30 Ratio of net expenses to average net assets applicable to Common Stock e 1.05 f 1.09 1.11 1.07 1.16 1.16 Ratio of interest and expense related to floating rate notes issued to average net assets applicable to Common Stock e .14 f .16 .11 .10 .10 .07 Ratio of net investment income to average net assets applicable to Common Stock e 5.90 f 6.25 6.21 6.22 7.36 7.30 Ratio of total expenses to total average net assets .96 f .99 .94 .93 .95 .91 Ratio of net expenses to total average net assets .86 f .89 .84 .81 .85 .81 Ratio of interest and expense related to floating rate notes issued to total average net assets .11 f .13 .08 .07 .07 .05 Ratio of net investment income to total average net assets 4.84 f 5.07 4.70 4.69 5.36 5.11 Portfolio Turnover Rate 7.76 d 7.29 20.27 15.99 20.50 25.94 Asset coverage of Preferred Stock, end of period 549 552 428 427 383 356 Net Assets applicable to Common Shareholders, end of period ($ x 1,000) 417,785 420,435 389,692 455,706 394,955 382,293 Preferred Stock outstanding, end of period ($ x 1,000) 93,000 93,000 118,800 139,500 139,500 149,475 Floating Rate Notes outstanding, end of period ($ x 1,000) 103,469 103,469 103,469 57,129 57,129 46,540 a Based on average common shares outstanding. b Amount represents less than $.01 per share. c Calculated based on market value. d Not annualized. e Does not reflect the effect of dividends to Preferred Shareholders. f Annualized. See notes to financial statements. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Strategic Municipal Bond Fund, Inc. (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a diversified closed-end management investment company. The fund’s investment objective is to seek to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. The fund’s Common Stock trades on the New York Stock Exchange Amex (the “NYSE”) under the ticker symbol DSM. The fund has outstanding 1,240 shares each of Series A, Series B and Series C Auction Preferred Stock (“APS”), with a liquidation preference of $25,000 per share (plus an amount equal to accumulated but unpaid dividends upon liquidation). APS dividend rates are determined pursuant to periodic auctions or by reference to a market rate. Deutsche Bank Trust Company America, as Auction Agent, receives a fee from the fund for its services in connection with such auctions. The fund also compensates broker-dealers generally at an annual rate of .15%-.25% of the purchase price of the shares of APS. The fund is subject to certain restrictions relating to the APS. Failure to comply with these restrictions could preclude the fund from declaring any distributions to shareholders of Common Stock (“Common Shareholders”) or repurchasing common shares and/or could trigger the mandatory redemption of APS at liquidation value.Thus, redemptions of APS may be deemed to be outside of the control of the fund. The holders of APS, voting as a separate class, have the right to elect at least two directors. The holders of APS will vote as a separate class on certain other matters, as required by law. The fund’s Board of 28 Directors (the “Board”) has designated Robin A. Melvin and John E. Zuccotti as directors to be elected by the holders of APS. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when 30 the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of May 31, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † — 607,064,960 — Liabilities ($) Floating Rate Notes †† — (103,468,507 ) — ) † See Statement of Investments for additional detailed categorizations. †† Certain of the fund’s liabilities are held at carrying amount, which approximates fair value for financial reporting purposes. At May 31, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. (c) Dividends to Common Shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. For Common Shareholders who elect to receive their distributions in additional shares of the fund, unless such Common Shareholder elects to receive cash as provided below, such distributions will be reinvested at the lower of the market price or net asset value per share (but not less than 95% of the market price). If market price is equal to or exceeds net asset value, shares will be issued at net asset value. If net asset value exceeds market price or if a cash dividend only is declared, Computershare Inc. (“Computershare”), the fund’s transfer agent, will buy fund shares in the open market and reinvest those shares accordingly. On May 28, 2015, the Board declared a cash dividend of $.0415 per share from investment income-net, payable on June 30, 2015 to Common Shareholders of record as of the close of business on June 11, 2015. (d) Dividends to shareholders of APS: Dividends, which are cumulative, are generally reset every 7 days for each Series of APS pursuant to a process specified in related fund charter documents. Dividend rates as of May 31, 2015, for each Series of APS were as follows: Series 32 A-0.213%, Series B-0.213% and Series C-0.213%. These rates reflect the “maximum rates” under the governing instruments as a result of “failed auctions” in which sufficient clearing bids are not received.The average dividend rates for the period ended May 31, 2015 for each Series of APS were as follows: Series A-0.13%, Series B-0.13% and Series C-0.12%. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended May 31, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended November 30, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund has an unused capital loss carryover of $64,060,957 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to November 30, 2014. If not applied, $1,427,978 of the carryover expires in fiscal year 2015, $5,522,685 expires in fiscal year 2016, $20,261,695 expires in fiscal year 2017, $5,075,624 expires in fiscal year 2018 and $21,871,958 expires in fiscal year 2019.The fund has $1,233,465 of post-enactment short-term capital losses and $8,667,552 of post enactment long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended November 30, 2014 was all tax-exempt income. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Investment Advisory Fee, Administration Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the management fee is computed at the annual rate of .50% of the value of the fund’s average weekly net assets, inclusive of the outstanding APS, and is payable monthly. The fund also has an administration agreement with Dreyfus and a custody agreement with The Bank of NewYork Mellon (the “Custodian”), a subsidiary of BNY Mellon and an affiliate of Dreyfus. The fund pays in the aggregate for administration, custody and transfer agency services a monthly fee based on an annual rate of .25% of the value of the fund’s average weekly net assets, inclusive of the outstanding APS. All out-of-pocket transfer agency and custody expenses, including custody transaction expenses, are paid separately by the fund. Dreyfus has currently undertaken, from December 1, 2014 through November 30, 2015, to waive receipt of a portion of the fund’s investment advisory fee, in the amount of .10% of the value of the fund’s average weekly net assets (including net assets representing APS outstanding). The reduction in expenses, pursuant to the undertaking, amounted to $257,787 during the period ended May 31, 2015. 34 (b) The fund compensates the Custodian under a custody agreement for providing custodial services for the fund.These fees are determined based on transaction activity. The fund has an arrangement with the Custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. During the period ended May 31, 2015, the fund was charged $3,684 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $216,643,Administration fees $108,327, Custodian fees $740 and Chief Compliance Officer fees $1,268, which are offset against an expense reimbursement currently in effect in the amount of $43,331. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 3—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended May 31, 2015, amounted to $40,642,219 and $39,395,490, respectively. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust (the “Trust”).The Trust typically issues two variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals (“Trust Certificates”). A residual interest tax-exempt security is also created by the Trust, which is transferred to the fund, and is paid interest based on the remaining cash The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) flows of the Trust, after payment of interest on the other securities and various expenses of the Trust. An inverse floater security may be collapsed without the consent of the fund due to certain termination events such as bankruptcy, default or other credit event. The fund accounts for the transfer of bonds to the Trust as secured borrowings, with the securities transferred remaining in the fund’s investments, and the related floating rate certificate securities reflected as fund liabilities in the Statement of Assets and Liabilities. The fund may invest in inverse floater securities on either a non-recourse or recourse basis. These securities are typically supported by a liquidity facility provided by a bank or other financial institution (the “Liquidity Provider”) that allows the holders of the Trust Certificates to tender their certificates in exchange for payment from the Liquidity Provider of par plus accrued interest on any business day prior to a termination event.When the fund invests in inverse floater securities on a non-recourse basis, the Liquidity Provider is required to make a payment under the liquidity facility due to a termination event to the holders of the Trust Certificates. When this occurs, the Liquidity Provider typically liquidates all or a portion of the municipal securities held in the Trust. A liquidation shortfall occurs if the Trust Certificates exceed the proceeds of the sale of the bonds in the Trust (“Liquidation Shortfall”).When a fund invests in inverse floater securities on a recourse basis, the fund typically enters into a reimbursement agreement with the Liquidity Provider where the fund is required to repay the Liquidity Provider the amount of any Liquidation Shortfall. As a result, a fund investing in a recourse inverse floater security bears the risk of loss with respect to any Liquidation Shortfall. 36 The average amount of borrowings outstanding under the inverse floater structure during the period ended May 31, 2015 was approximately $103,468,500, with a related weighted average annualized interest rate of .57%. At May 31, 2015, accumulated net unrealized appreciation on investments was $57,123,784, consisting of $59,494,151 gross unrealized appreciation and $2,370,367 gross unrealized depreciation. At May 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 37 NOTES 38 The Fund 39 NOTES 40 OFFICERS AND DIRECTORS D rey f u s S t ra te g i c M u n i c i p a l B o n d Fu n d , I n c . 200 Park Avenue New York, NY 10166 The fund’s net asset value appears in the following publications: Barron’s, Closed-End Bond Funds section under the head- ing “Municipal Bond Funds” every Monday; andWall Street Journal, Mutual Funds section under the heading “Closed- End Funds” every Monday. Notice is hereby given in accordance with Section 23(c) of the Act that the fund may purchase shares of its Common Stock in the open market when it can do so at prices below the then current net asset value per share. The Fund 41 For More Information The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. None Item 8. Portfolio Managers of Closed-End Management Investment Companies. (a) (1) The following information is as of May 31, 2015, the date of the filing of this report: Daniel A. Barton and Jeffrey Burger manage the Registrant. (a) The following information is as of the Registrant’s most recently completed fiscal year, except where otherwise noted: Portfolio Managers. The Manager manages the Fund's portfolio of investments in accordance with the stated policies of the Fund, subject to the approval of the Fund's Board members. The Manager is responsible for investment decisions and provides the Fund with portfolio managers who are authorized by the Fund's Board to execute purchases and sales of securities. The Fund's portfolio managers are Daniel Barton and Jeffrey Burger. The Manager also maintains a research department with a professional staff of portfolio managers and securities analysts who provide research services for the Fund and for other funds advised by the Manager. Portfolio Manager Compensation . The portfolio managers' compensation is comprised primarily of a market-based salary and an incentive compensation plan (annual and long term). Each Fund's portfolio managers are compensated by Dreyfus or its affiliates and not by the Fund. Funding for the Standish Mellon Asset Management Company LLC (Standish) Incentive Plan is through a pre-determined fixed percentage of overall company profitability. Therefore, all bonus awards are based initially on Standish's overall performance as opposed to the performance of a single product or group. All investment professionals are eligible to receive incentive awards. Cash awards are payable in the February month end pay of the following year. Most of the awards granted have some portion deferred for three years in the form of deferred cash, The Bank of New York Mellon equity, investment vehicle (consisting of investments in a range of Standish Products), or a combination of the above. Individual awards for portfolio managers are discretionary, based on both benchmarks and peer comparisons over one year, three year and five year periods. Also considered in determining individual awards are team participation and general contributions to Standish.
